Contrary to the defendant’s contention, we find that the record amply demonstrates that he knowingly, voluntarily, and intelligently entered his guilty plea (see, People v Harris, 61 NY2d 9). Furthermore, since the defendant pleaded guilty with the full understanding that he would receive the sentence that was actually imposed, he will not now be heard to complain that his sentence was excessive (see, People v Kazepis, 101 AD2d 816, 817). Mangano, P. J., Lawrence, Rosenblatt and Copertino, JJ., concur.